03/24/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 06-0544


                                       PR 06-0544                      F FJ L:., FD
                                                                        MAR 2 2020
                                                                      Bovven Greenvvood
 IN RE PETITION OF LISA J HAMMER FOR                                Clerk of SuprE:rne Court
 REINSTATEMENT TO ACTIVE STATUS IN                                 O WEI   E. -RVInntena

 THE BAR OF MONTANA



       Lisa J Hammer has petitioned this Court for reinstatement to active status in the
State Bar of Montana. Lisa J Hammer was placed on inactive status on or about January 8,
2020,for failing to comply with the Rules for Continuing Legal Education for the reporting
year ending March 31, 2019. Attached to the Petition is a letter from the State Bar stating
that Hammer has now completed all CLE requirements for that reporting year. The Petition
states that Hammer is not currently subject to disciplinary proceedings and has not
committed any acts or omissions sanctionable under the Rules of Professional Conduct
while on inactive status. Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Lisa J Hammer for reinstatement to
active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues,fees, and the state license tax to the State Bar ofMontana,Hammer shall be reinstated.
      The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
      DATED this          day of March, 2020.



                                                              Chief Justice
    -;/   Justices




2